BRETT, Judge,
dissenting.
It is necessary to detail the facts in this case, since I differ from the majority as to which facts are pertinent.
The appellant, Phillip Davidson, was charged with Unlawful Delivery of Marihuana in Case No. CRF-76-183, and with Unlawful Possession of Marihuana With Intent to Distribute in Case No. CRF-76-182, both involving the same transaction. A Pittsburg County jury found him guilty as charged and recommended a five-year suspended sentence on each count. On September 8,1977, the appellant was sentenced to five years in the penitentiary on each charge: four years to be suspended with both sentences to run concurrently. The appellant appeals both convictions in a consolidated appeal with identical issues. This Court issues a single opinion to cover both cases.
The appellant sold twenty bags of marihuana to Richard Martin, a police informant, who instigated the transaction in exchange for an early release from jail and dismissal from other charges. Testimony revealed that Martin was a casual friend of the appellant—they had smoked marihuana together in the past.
Martin, who was in the Pittsburg County Jail, contacted the appellant by phone at the request of the county sheriff to arrange a marihuana sale. The informant testified that he called the appellant several times within the next three days seeking to purchase marihuana. During these three days (August 10 through 12, 1976) the appellant at first refused, but at Martin’s insistence, later agreed. The transaction was to take place at a house owned by the informant’s grandmother.
Testimony revealed also that the appellant did not appear for the first alleged meeting on August 11. Martin once again called the appellant to arrange a purchase for the next evening. The appellant agreed. The appellant testified that there *1170were four calls by the informant urging the marihuana sale before it actually transpired.
Several law enforcement officers hid in the home of the informant’s grandmother awaiting the anticipated transaction. This scenario took place on the 11th of April, but the appellant apparently did not show up. It was repeated on the 12th of April, and when the appellant arrived, the trap was sprung. The informant lured the appellant into a back bedroom of the house where the appellant sold twenty baggies (ounces) of marihuana to the informant who passed one hundred fifty five dollars to the appellant that had been supplied to him for that purpose by the police. At a prearranged signal, police came in from the next room to make the arrest and seizure of the contraband. On the informant’s information, police secured a search warrant and found additional marihuana in the appellant’s automobile.
The appellant testified at trial that he smoked marihuana regularly and bought it on numerous occasions for his personal use. He denied ever having sold marihuana before the alleged entrapment. A quantity of marihuana large enough to support a charge of selling had never been found in the appellant’s possession before the April 12, 1976, incident. The informant, who instigated the marihuana sale, testified that he had purchased marihuana from the appellant about a year before the arranged sale. The appellant testified to the contrary.
In addition to the twenty bags of marihuana confiscated in the sale to the informant, fifteen bags of additional marihuana were found in the subsequent search of the appellant’s automobile. At trial the prosecution contended that the presence of the fifteen bags in the appellant’s car proved predisposition to sell to someone in addition to the informant. The informant testified that he had requested only twenty bags, but the appellant claimed that it was part of the trap. He testified that the informant asked for at least twenty bags or anything over that amount, but then only brought enough money for part of the marihuana. The appellant claims that the police who orchestrated the trap knew the law of entrapment well and that they instructed the informant, as part of the scenario, to make sure some of the marihuana was still in the appellant’s possession to establish predisposition.
The prosecution put on two rebuttal witnesses—Dean Edwards and his wife, Christie—who testified that they had purchased marihuana from the appellant more than a month after the transaction which is the subject of this appeal. This testimony was inadmissible. If a person is to be convicted it should be with evidence of the crime with which he is charged, and evidence of other crimes, unless otherwise covered by a specific exception, is not admissible. Burks v. State, Okl.Cr., 594 P.2d 771 (1979); Atnip v. State, Okl.Cr., 564 P.2d 660 (1977); Smith v. State, 5 Okl.Cr. 67, 113 P. 204 (1911). Admitting testimony concerning prior acts to establish predisposition is relevant, but subsequent acts cannot prove predisposition. Thus, admitting the testimony of Dean and Christy Edwards was error.
Since conflicting testimony was offered at trial as to predisposition, the credibility of the informant versus that of the appellant was paramount in determining predisposition. By improperly admitting evidence of a subsequent alleged marihuana sale, the scales were tipped unfairly against the appellant. Testimony of an alleged subsequent sale prevented a valid determination of the issue.
This Court has followed the two-part subjective test for entrapment set fourth by the Supreme Court in Sorrells v. United States, 287 U.S. 435, 53 S.Ct. 210, 77 L.Ed. 413 (1932): (1) a government agent or informant must lure a defendant into commission of a crime; and if this condition is met, (2) the finder of fact must determine if the appellant was predisposed to commit the offense. The focus of the subjective test is not on the conduct of law enforcement officials. The spotlight is on the pre disposition of the appellant.
*1171The majority permits a subsequent act— completely independent of the alleged entrapment—to be introduced into evidence to aid the prosecution’s attempt to establish that the appellant was predisposed to commit the crime with which he was charged. We should not admit subsequent acts to establish predisposition. The appellant’s state of mind both before and at the instant of the alleged entrapment should be determinative as to whether or not he was an otherwise innocent party who was “instigated, induced or lured by an officer of the law or by another person, for the purpose of prosecution, into committing a crime which he had no intention of committing.” Kiddie v. State, Okl.Cr., 574 P.2d 1042 (1977). The appellant’s state of mind two months after the alleged entrapment is irrelevant, and introduction of such subsequent alleged criminal act is highly prejudicial, clouding the issue of predisposition at or before the alleged entrapment.
I believe the testimony of Dean and Christie Edwards is inadmissible because it is evidence of other crimes. But assuming arguendo that such evidence is admitted to challenge the credibility of the appellant, a limiting instruction is in order, so as not to mislead the jury on the issue of predisposition. I would reverse and remand with instructions that a subsequent alleged criminal act cannot be used to establish predisposition of an appellant in an entrapment case.